Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
[image.jpg]

 
 
CREDIT AGREEMENT
 
 
 
dated as of
 
 
 
April 27, 2012
 
 
 
among
 
 
 
ZOLTEK COMPANIES, INC.
 
 
 
and
 
 
 
JPMORGAN CHASE BANK, N.A.
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Definitions
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
22
SECTION 1.03
Terms Generally
22
SECTION 1.04
Accounting Terms; GAAP
22
     
ARTICLE II The Credits
22
SECTION 2.01
Commitment
22
SECTION 2.02
Loans and Borrowings
23
SECTION 2.03
Borrowing Procedures; Requests for Revolving Borrowings
23
SECTION 2.04
[Intentionally Omitted]
23
SECTION 2.05
Letters of Credit
23
SECTION 2.06
Funding of Borrowings
26
SECTION 2.07
Interest Elections
26
SECTION 2.08
Termination and Reduction of Commitment
27
SECTION 2.09
Repayment of Loans; Evidence of Debt
28
SECTION 2.10
Prepayment of Loans
28
SECTION 2.11
Fees
29
SECTION 2.12
Interest
29
SECTION 2.13
Alternate Rate of Interest
30
SECTION 2.14
Increased Costs
30
SECTION 2.15
Break Funding Payments
31
SECTION 2.16
Taxes
32
SECTION 2.17
Payments Generally; Allocation of Proceeds
32
SECTION 2.18
Indemnity for Returned Payments
33
     
ARTICLE III Representations and Warranties
34
SECTION 3.01
Organization; Powers
34
SECTION 3.02
Authorization; Enforceability
34
SECTION 3.03
Governmental Approvals; No Conflicts
34
SECTION 3.04
Financial Condition; No Material Adverse Change
34
SECTION 3.05
Properties
34
SECTION 3.06
Litigation and Environmental Matters
35
SECTION 3.07
Compliance with Laws and Agreements
35
SECTION 3.08
Investment Company Status
35
SECTION 3.09
Taxes
35
SECTION 3.10
ERISA
36
SECTION 3.11
Disclosure
36
SECTION 3.12
Material Agreements
36
SECTION 3.13
Solvency
36
SECTION 3.14
Insurance
36
SECTION 3.15
Capitalization and Subsidiaries
37
SECTION 3.16
Security Interest in Collateral
37
SECTION 3.17
Employment Matters
37
SECTION 3.18
Common Enterprise
37
SECTION 3.19
Enterprise Loan Transaction.
37

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV Conditions
38
SECTION 4.01
Effective Date
38
SECTION 4.02
Each Credit Event
40
     
ARTICLE V Affirmative Covenants
40
SECTION 5.01
Financial Statements; Borrowing Base and Other Information
40
SECTION 5.02
Notices of Material Events
42
SECTION 5.03
Existence; Conduct of Business
43
SECTION 5.04
Payment of Obligations
43
SECTION 5.05
Maintenance of Properties
43
SECTION 5.06
Books and Records; Inspection Rights
43
SECTION 5.07
Compliance with Laws
43
SECTION 5.08
Use of Proceeds and Letters of Credit
44
SECTION 5.09
Insurance
44
SECTION 5.10
Casualty and Condemnation
44
SECTION 5.11
Appraisals
44
SECTION 5.12
Depository Banks
44
SECTION 5.13
Additional Collateral; Further Assurances
44
     
ARTICLE VI Negative Covenants
45
SECTION 6.01
Indebtedness
45
SECTION 6.02
Liens
47
SECTION 6.03
Fundamental Changes
48
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
48
SECTION 6.05
Asset Sales
50
SECTION 6.06
Sale and Leaseback Transactions
50
SECTION 6.07
Swap Agreements
51
SECTION 6.08
Restricted Payments; Subordinated Indebtedness
51
SECTION 6.09
Transactions with Affiliates
51
SECTION 6.10
Restrictive Agreements
51
SECTION 6.11
Amendment of Material Documents
52
SECTION 6.12
Enterprise Loan Transaction
52
SECTION 6.13
Financial Covenants
52
     
ARTICLE VII Events of Default
52
ARTICLE VIII Miscellaneous
55
SECTION 8.01
Notices
55
SECTION 8.02
Waivers; Amendments
56
SECTION 8.03
Expenses; Indemnity; Damage Waiver
56
SECTION 8.04
Successors and Assigns
57
SECTION 8.05
Survival
59
SECTION 8.06
Counterparts; Integration; Effectiveness
59
SECTION 8.07
Severability
59
SECTION 8.08
Right of Setoff
59
SECTION 8.09
Governing Law; Jurisdiction; Consent to Service of Process
60
SECTION 8.10
WAIVER OF JURY TRIAL
60
SECTION 8.11
Headings
60
SECTION 8.12
Confidentiality
61
SECTION 8.13
Nonreliance; Violation of Law
61
SECTION 8.14
USA PATRIOT Act
61
SECTION 8.15
Disclosure
61
SECTION 8.16
Interest Rate Limitation
61

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE IX Loan Guaranty
62
SECTION 9.01
Guaranty
62
SECTION 9.02
Guaranty of Payment
62
SECTION 9.03
No Discharge or Diminishment of Loan Guaranty
62
SECTION 9.04
Defenses Waived
63
SECTION 9.05
Rights of Subrogation
63
SECTION 9.06
Reinstatement; Stay of Acceleration
63
SECTION 9.07
Information
63
SECTION 9.08
Termination
63
SECTION 9.09
Taxes
64
SECTION 9.10
Maximum Liability
64
SECTION 9.11
Contribution
64
SECTION 9.12
Liability Cumulative
65

 
 
SCHEDULES:
 
Schedule 3.05 - Properties
Schedule 3.06 - Disclosed Matters
Schedule 3.14- Insurance
Schedule 3.15 - Capitalization and Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.10 - Existing Restrictions
 
EXHIBITS:
 
Exhibit A - Form of Opinion of Borrower’s Counsel
Exhibit B – Form of Borrowing Base Certificate
Exhibit C - Form of Compliance Certificate
Exhibit D - Joinder Agreement
Exhibit E – Enterprise Loan Documents
 
 
iii

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of April 27, 2012 (as it may be amended or modified
from time to time, this “Agreement”), by and among ZOLTEK COMPANIES, INC., the
other Loan Parties party hereto and JPMORGAN CHASE BANK, N.A.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period (or, in the case of a CBFR Borrowing, for a one month
interest period) multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the following
applicable rate per annum:  (i) for Eurodollar Loans, 2.50%; (ii) for CBFR
Loans, 0.25%; and (iii) for the commitment fee accruing pursuant to Section
2.11(a), 0.20%.
 
“Approved Fund” has the meaning assigned to such term in Section 8.04(b).
 
“Availability”, means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure.
 
 
 

--------------------------------------------------------------------------------

 
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitment.
 
“Available Revolving Commitment” means, at any time, the Revolving Commitment
minus the Revolving Exposure.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates:  (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Zoltek Companies, Inc., a Missouri corporation.
 
“Borrower’s Recent SEC Filings” means (a) the Borrower’s Annual Report on Form
10-K for the fiscal year ended September 30, 2011, filed with the SEC, (b) the
Borrower’s Quarterly Report on Form 10-Q for the quarter ended December 31,
2011, filed with the SEC, (c) the Borrower’s Current Reports on Form 8-K filed
with the SEC subsequent to September 30, 2011, and (d) the Borrower’s definitive
proxy statement on Schedule 14A filed with the SEC on December 27, 2011.
 
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
"Borrowing Base" means, at any time, the sum of (a) 80% of the Eligible Accounts
of the Borrower and its Domestic Subsidiaries (provided such Domestic
Subsidiaries are Loan Guarantors) at such time, plus (b) 50% of the Eligible
Inventory of the Borrower and its Domestic Subsidiaries (provided such Domestic
Subsidiaries are Loan Guarantors), valued at the lower of cost or market value,
determined on a first-in-first-out basis.
 
"Borrowing Base Certificate" means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is acceptable to the Lender in its
reasonable discretion.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
 
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset (other than
in connection with an Acquisition) which would be classified as a fixed or
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP; provided, however, that
notwithstanding the foregoing, Capital Expenditures shall not include any such
expenditures which constitute (a) expenditures of proceeds of insurance
settlements, condemnation awards and/or other settlements in respect of lost,
destroyed, damaged or condemned assets to the extent such expenditures are made
to replace or repair such lost, destroyed, damaged or condemned assets within
one hundred eighty (180) days after receipt of such proceeds or (b) the purchase
price of machinery or equipment to the extent the consideration therefor
consists of (i) used or surplus machinery or equipment traded in at the time of
such purchase and/or (ii) the proceeds of a concurrent sale of used or surplus
machinery or equipment, in each case in the ordinary course of business.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  Any change in the CB Floating Rate due to
a change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Adjusted One Month LIBOR Rate, respectively.
 
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.
 
“Change in Control” means (a) any Person or “group” (within the meaning of the
Exchange Act), other than one or more Permitted Holders, acquires ownership,
directly or indirectly, beneficially or of record, of Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the Borrower
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances (other than those granted to Lender and those permitted under
clauses (a) and (e) of the definition of Permitted Encumbrance), all of the
outstanding voting Equity Interests of each of its Domestic Subsidiaries on a
fully diluted basis, and at least 51% of the outstanding voting Equity Interests
of each of its Excluded Subsidiaries on a fully diluted basis.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by the
Lender (or, for purposes of Section 2.14(b), by any lending office of the Lender
or by the Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
 
 
3

--------------------------------------------------------------------------------

 
 
“Class”, when used in reference to any Loan or Borrowing, refers to such Loans
as  Revolving Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property (other than any Excluded Property)
owned, leased or operated by a Person covered by the Collateral Documents and
any and all other property of any Loan Party, now existing or hereafter
acquired, that is subject to a security interest or Lien in favor of the Lender,
to secure the Secured Obligations.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement and any other
documents pursuant to which a Person grants a Lien upon any real or personal
property as security for payment of the Secured Obligations.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.
 
“Commitment” means the Revolving Commitment, as such Commitment may be reduced
from time to time pursuant to Section 2.08.
 
“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period and
(v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
 
"Eligible Accounts" means, at any time, the Accounts of the Borrower or any
Domestic Subsidiary (provided such Domestic Subsidiary is a Loan Guarantor),
other than any Account:


(a)           which is not subject to a first priority perfected security
interest in favor of the Lender;


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;


(c)           (i) which is unpaid more than 120 days after the date of the
original invoice therefor (except, in the case of an Account owed by Vestas Wind
Systems A/S and its Affiliates, any Account which is unpaid more than 150 days
after the date of the original invoice therefor), or, in any case, more than 60
days after the original due date therefor or (ii) which has been written off the
books of the Borrower or the applicable Domestic Subsidiary or otherwise
designated as uncollectible;


(d)           which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and, to the extent the Affiliates of the
Account Debtor are reasonably known by the Borrower, its Affiliates are
ineligible hereunder;


(e)           [Intentionally Omitted];


(f)           with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;


(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Lender which has been sent
to the Account Debtor, (iii) is contingent upon the Borrower’s completion of any
further performance, (iv) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis, or (v) relates to payments of interest;


(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Borrower or the applicable Domestic
Subsidiary, as the case may be, or if such Account was invoiced more than once
(other than as a result of a correction);


(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           which is owed by an Account Debtor which has to the knowledge of
the Borrower or the applicable Domestic Subsidiary, as the case may be, (i)
applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;


(k)           which is owed by any Account Debtor which, to the knowledge of the
Borrower or the applicable Domestic Subsidiary, has sold all or a substantially
all of its assets;


(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Lender which is in the possession of, and is directly drawable
by, the Lender;


(m)           which is owed in any currency other than U.S. Dollars or euros;


(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Lender which is in the possession of, and is directly drawable by, the Lender,
or (ii) the government of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Lender in such Account
have been complied with to the Lender’s satisfaction;


(o)           which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;


(p)           which, for any Account Debtor, exceeds a credit limit reasonably
determined by the Lender of not less than $5,000,000, to the extent of such
excess;


(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which the Borrower or the applicable Domestic Subsidiary, as
the case may be, is indebted, but only to the extent of such indebtedness or is
subject to any security, deposit, progress payment, retainage or other similar
advance made by or for the benefit of an Account Debtor, in each case to the
extent thereof;


(r)           which is subject to any counterclaim, deduction, defense, setoff
or dispute known to the Borrower or the applicable Domestic Subsidiary, as the
case may be, but only to the extent of any such counterclaim, deduction,
defense, setoff or dispute;


(s)           which is evidenced by any promissory note, chattel paper, or
instrument;


(t)           which is owed by an Account Debtor located in any jurisdiction
which requires filing of a "Notice of Business Activities Report" or other
similar report in order to permit the Borrower or the applicable Domestic
Subsidiary, as the case may be, to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Borrower or the applicable
Domestic Subsidiary, as the case may be, has filed such report or qualified to
do business in such jurisdiction;
 
 
6

--------------------------------------------------------------------------------

 
 
(u)           with respect to which the Borrower or the applicable Domestic
Subsidiary, as the case may be, has made any agreement with the Account Debtor
for any reduction thereof, other than discounts and adjustments given in the
ordinary course of business, but only to the extent of such reduction, or any
Account which was partially paid and the Borrower or the applicable Domestic
Subsidiary, as the case may be, created a new receivable for the unpaid portion
of such Account;


(v)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;


(w)           in which any Person other than the Borrower or the applicable
Domestic Subsidiary, as the case may be, has or has had an ownership interest,
or which indicates any party other than the Borrower as payee or remittance
party; or


(x)           which was created on cash on delivery terms.




In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Lender thereof
on and at the time of submission to the Lender of the next Borrowing Base
Certificate.


 
"Eligible Inventory" means, at any time, the Inventory of the Borrower or the
applicable Domestic Subsidiary (provided such Domestic Subsidiary is a Loan
Guarantor) other than any Inventory:


(a)           which is not subject to a first priority perfected Lien in favor
of the Lender;


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;


(c)           which is, in the opinion of the Borrower or the applicable
Domestic Subsidiary, as the case may be, acting reasonably, slow moving,
obsolete, unmerchantable, defective, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business;


(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;


(e)           in which any Person other than the Borrower or the applicable
Domestic Subsidiary, as the case may be, shall (i) have any direct or indirect
ownership, interest or title to such Inventory or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           which is not raw materials, work-in-process or finished goods or
which constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;


(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;


(h)           which is located in any location leased by the Borrower or the
applicable Domestic Subsidiary, as the case may be, unless the lessor has
delivered to the Lender a Collateral Access Agreement;


(i)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless such warehouseman or bailee has delivered to the Lender a
Collateral Access Agreement and such other documentation as the Lender may
reasonably require;


(j)           which is being processed offsite at a third party location or
outside processor;


(k)           which is a discontinued product or component thereof


(l)           which is the subject of a consignment by the Borrower as
consignor;


(m)           which is perishable;


(n)           which contains or bears any intellectual property rights licensed
to the Borrower or the applicable Domestic Subsidiary, as the case may be,
unless the Lender has the right to sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;


(o)           which is not reflected in a current perpetual inventory report of
the Borrower or the applicable Domestic Subsidiary, as the case may be; or


(p)           for which reclamation rights have been asserted by the seller.


In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Lender thereof on
and at the time of submission to the Lender of the next Borrowing Base
Certificate.
 
“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and the United Kingdom.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
 
8

--------------------------------------------------------------------------------

 
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
9

--------------------------------------------------------------------------------

 
 
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) any machinery or equipment and any goods other than
inventory, (c) any property which is subject to a Lien permitted under Section
6.02 (c), (d) or (e) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property, (d) fixtures, (e) any property leased
by any Loan Party (as lessee) under a lease to the extent such lease prohibits
such Loan Party from granting any Liens on such property, (f) any general
intangible, instrument, software, license, permit, lease, contract, governmental
approval or franchise if the grant of a Lien in such general intangible,
instrument, software, license, permit, lease, contract, governmental approval or
franchise in the manner contemplated by the Loan Documents is prohibited by the
terms of such general intangible, instrument, software, license, permit, lease,
contract, governmental approval or franchise or would result in the termination
of such general intangible, instrument, software, license, permit, lease,
contract, governmental approval or franchise, but only to the extent that any
such prohibition is not rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable law, (g) any patents, trademarks, copyrights and/or
any applications for any of the foregoing, (h) the Equity Interests of any
Excluded Subsidiary; (i) any property or asset of, and any Equity Interests of
or in, any Loan Party that is an Excluded Subsidiary and (j) one or more deposit
accounts at Enterprise Bank & Trust containing no more than $500,000 in the
aggregate.
 
“Excluded Subsidiary” means Zoltek Vegyipari Zrt, Nyergesi Vizszolgaltato Kft,
Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV and any other Subsidiary
that is not organized under the laws of any state of the United States or the
District of Columbia.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender on the date on which (i) the Lender becomes a party hereto or (ii)
the Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before the Lender became a party to this
Agreement or the Lender immediately before it changed its lending office, (c)
Taxes attributable to the Lender's failure to provide and keep current such
properly completed and executed documentation (including, without limitation,
Form W-9 or any successor form thereto) as will permit any such payment to be
made without withholding on it, exempt from withholding, or at a reduced rate of
withholding, in each case to the extent the Lender is entitled to such exemption
or reduction and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made (other than payments on a revolving credit facility and payments
due upon expiration or maturity of a credit facility to the extent such
principal has been refinanced), plus Capital Lease Obligation payments, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures minus expenses for taxes
paid in cash minus cash contributions to any Plan minus dividends or
distributions paid in cash to (b) Fixed Charges, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out and (l) any
other Off-Balance Sheet Liability of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
 
11

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a) above, Other Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, for any period, the interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Borrower and its Subsidiaries for such period in
accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any CBFR Loan, the first day
of each calendar month and the Maturity Date and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(h).
 
“LC Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.
 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure.
 
“Lender” means JPMorgan Chase Bank, N.A., its successors and permitted assigns.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Funded Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on such date.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Lender in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the above, to the extent
that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with a CBFR
Borrowing, such rate shall be determined as modified by the definition of
Adjusted One Month LIBOR Rate.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the Lender
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Lender in connection
with this Agreement or the transactions contemplated hereby.  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Guarantor” means each Loan Party (other than the Borrower and any Excluded
Subsidiary).
 
“Loan Guaranty” means Article IX of this Agreement and any other guaranty, in
form and substance reasonably acceptable to the Lender, delivered in accordance
with the terms hereof, as each may be amended or modified and in effect from
time to time.
 
“Loan Parties” means the Borrower, the Borrower’s Subsidiaries and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their successors and assigns.
 
“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Borrower or the Loan
Parties taken as a whole to perform any of its or their obligations under the
Loan Documents to which it or they is or are a party, (c) the Collateral, or the
Lender’s Liens on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Lender under any of the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $2,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
 
“Maturity Date” means April 27, 2015 or any earlier date on which the Commitment
is reduced to zero or otherwise terminated pursuant to the terms hereof.
 
“Maximum Liability” has the meaning assigned to such term in Section 9.10.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 9.11.
 
 
14

--------------------------------------------------------------------------------

 
 
“Obligated Party” has the meaning assigned to such term in Section 9.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lender or any indemnified party arising under the Loan Documents.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
“Participant” has the meaning assigned to such term in Section 8.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 8.04(c).
 
“Paying Guarantor” has the meaning assigned to such term in Section 9.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
 “Permitted Acquisition” means any Acquisition by any Loan Party in a
transaction that satisfies each of the following requirements:
 
(a)           such Acquisition is not a hostile or contested acquisition;
 
(b)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;
 
(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except (i) any such representation or warranty which relates
to a specified prior date and (ii) to the extent the Lender have been notified
in writing by the Loan Parties that any representation or warranty is not
correct in all material respects and the Lender has explicitly waived in writing
compliance with such representation or warranty) and no Default exists, will
exist, or would result therefrom;
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           as soon as available, but not less than ten days prior to such
Acquisition, the Borrower has provided the Lender (i) notice of such Acquisition
and (ii) a copy of all business and financial information reasonably requested
by the Lender including pro forma financial statements and statements of cash
flow;
 
(e)           if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Lender shall have conducted an audit and field examination of such
Accounts and Inventory to its reasonable satisfaction;
 
 (f)           the purchase price paid for such Acquisition does not exceed
$10,000,000, and the purchase price paid for all Acquisitions made during the
term of this Agreement shall not exceed $20,000,000;
 
(g)           if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person, if organized
in the United States of America, shall become a Wholly-Owned Subsidiary of the
Borrower or a Domestic Subsidiary, and if organized outside of the United States
of America, shall become a Subsidiary;
 
(h)           if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
 
(i)           no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect; and
 
(j)           unless otherwise permitted under this Agreement, in connection
with an Acquisition of the Equity Interests of any Person, all Liens on property
of such Person shall be terminated unless the Lender in its sole discretion
consents otherwise, and in connection with an Acquisition of the assets of any
Person, all Liens on such assets shall be terminated.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers and other like Liens imposed by law or pursuant to
customary reservations or retentions of title, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits and advances to suppliers in the usual and ordinary
course of business and/or to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
(g)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
 
(h)           normal and customary rights of set-off upon deposits of cash in
favor of banks or other depository institutions;
 
(i)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in the
course of collection; and
 
(j)           Liens of sellers of goods arising under Article 2 or Article 9 of
the Uniform Commercial Code or similar provisions of applicable law in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses.
 
 provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
 
“Permitted Foreign Debt” means Indebtedness of any one or more of the Excluded
Subsidiaries in the aggregate principal amount of up to €43,000,000 (or the
equivalent in any other currency based on the applicable foreign currency
exchange rate as of the date of determination) at any one time outstanding,
together with any unsecured Guarantee thereof by the Borrower.
 
“Permitted Holder” means (a) Zsolt Rumy, (b) the spouse (including surviving
spouse), lineal descendants and spouses (including surviving spouses) of the
lineal descendants of Zsolt Rumy, (c) the estates or legal representatives of
the Persons named in clauses (a) and (b), (d) any trust, custodianship or other
fiduciary arrangement in respect of which one or more Permitted Holders are the
principal beneficiaries, and (e) each corporation, partnership, limited
liability company or other Person that is Controlled by a Permitted Holder.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market or other deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
(f)           direct obligations of Canada, Japan or any Eligible European
Jurisdiction or any agency or instrumentality of any such country, the payment
or guarantee of which constitutes a full faith and credit obligation of such
country, in any case, maturing within one year from the date of acquisition;


(g)           direct obligations of any country in which the Borrower or any
Subsidiary is directly or indirectly engaged in business (other than the United
States, Canada, Japan or any Eligible European Jurisdiction) or any agency or
instrumentality of any such country, the payment or guarantee of which
constitutes a full faith and credit obligation of such country, in any case,
maturing within one year from the date of acquisition, so long as the aggregate
amount of such Investments is reasonable in relation to the activities of the
Borrower and its Subsidiaries in the applicable jurisdiction; provided however,
that if, the Lender notifies the Borrower in writing that an Investment made
under this clause (g) is not reasonable in relation to the activities of the
Borrower and its Subsidiaries in the applicable jurisdiction, the Borrower or
such Subsidiary will liquidate such Investment within ten (10) Business Days
after its receipt of such notice;


(h)           certificates of deposit, time deposits, fixed Pounds Sterling
treasury deposits, investment trusts and other similar short-term investment
vehicles issued or managed by any Qualified Depository Institution;


(i)           certificates of deposit, time deposits, fixed Pounds Sterling
treasury deposits, investments trusts and other similar short-term investment
vehicles issued or managed by any commercial bank or trust company which is
organized under the Laws of any country in which the Borrower or any Subsidiary
is directly or indirectly engaged in business (other than the Japan or an
Eligible European Jurisdiction), so long as such Investments are reasonable in
relation the activities of the Borrower and its Subsidiaries in such country;
provided however, that if, the Lender notifies the Borrower in writing that an
Investment made by the Borrower or any Subsidiary under this clause (i) is not
reasonable in relation to the activities of the Borrower and its Subsidiaries in
the applicable jurisdiction, the Borrower or such Subsidiary will liquidate such
Investment within ten (10) Business Days after its receipt of such notice.
 
Notwithstanding anything to the contrary contained herein, no normal operating
checking account of the Borrower and its Subsidiaries shall constitute an
investment.
 
“Permitted Liens” means Liens permitted by Section 6.02.
 
 
18

--------------------------------------------------------------------------------

 
 
“Permitted Real Estate Debt” means the credit facility by and among  the
Borrower, Zoltek Corporation, Engineering Technology Corporation, Zoltek
Properties, Inc. and Enterprise Bank & Trust, evidenced by the Business Loan
Agreement, dated as of March 30, 2012, by and among the Borrower, Zoltek
Corporation, Engineering Technology Corporation, Zoltek Properties, Inc. and
Enterprise Bank & Trust, the Promissory Note of the Borrower, Zoltek
Corporation, Engineering Technology Corporation and Zoltek Properties, Inc.
dated March 30, 2012, and payable to the order of Enterprise Bank & Trust in the
maximum principal amount of up to $10,000,000 and the ISDA Master Agreement
dated as of March 30, 2012, by and among the Borrower, Zoltek Corporation,
Engineering Technology Corporation and Zoltek Properties, Inc. and Enterprise
Bank & Trust and all schedules thereto and confirmations in respect of interest
rate swaps thereunder, as each may be amended, restated, supplemented, otherwise
modified, refinanced or replaced from time to time.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Projections” has the meaning assigned to such term in Section 5.01(e).
 
“Qualified Depository Institution” means any bank or trust company organized
under the Laws of the United States or any state thereof or Canada, Japan or any
Eligible European Jurisdiction having capital, surplus and undivided profits
aggregating at least $100,000,000 (or the equivalent in another currency) and
whose long-term certificates of deposit are accorded (i) one of the two highest
ratings by S&P or Moody’s, in the case of any bank or trust company organized
under the Laws of the United States or any state thereof, or (ii) an investment
grade rating, in the case of any bank or trust company organized under the Laws
of Canada or any Eligible European Jurisdiction.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
"Report" means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Loan Parties from information furnished by or on behalf of the Borrower,
after the Lender has exercised its rights of inspection pursuant to this
Agreement.
 
“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
 
 
19

--------------------------------------------------------------------------------

 
 
“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.08.  The initial amount of the Revolving
Commitment is $15,000,000.
 
“Revolving Exposure” means, at any time, the outstanding principal amount of
Revolving Loans and LC Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“SEC” means the United States Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to the Lender or its
Affiliates.
 
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Lender, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower.
 
 
20

--------------------------------------------------------------------------------

 
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date under
clauses (a), (b), (c), (e), (f), (h), (j) (k) and (m) of the definition of
Indebtedness, determined on a consolidated basis in accordance with GAAP.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than directors’ qualifying shares) are at the time owned by the Borrower
directly or indirectly through other Persons 100% of whose Equity Interests
(other than directors’ qualifying shares) are at the time owned, directly or
indirectly, by the Borrower.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Lender.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 1.02         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
 
SECTION 1.03         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
SECTION 1.04         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Lender that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof  (or if the Lender notifies the Borrower that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, the Lender and the Borrower shall negotiate in good faith to amend such
provision to preserve the original intent thereof in light of such change in
GAAP, but such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party at
“fair value”, as defined therein.
 
ARTICLE II
The Credits
 
SECTION 2.01         Commitment.  Subject to the terms and conditions set forth
herein, the Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in the Revolving Exposure exceeding the lesser of (x) the Revolving
Commitment or (y) the Borrowing Base.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 2.02          Loans and Borrowings.  (a) Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Class and Type.
 
(b)           Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings.  The Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of the
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000.  CBFR Revolving
Borrowings shall be in a minimum amount of $1,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 5 Eurodollar Revolving Borrowings
outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03          Borrowing Procedures; Requests for Revolving
Borrowings.  To request a Revolving Borrowing, the Borrower shall notify the
Lender of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 10:00 a.m., Chicago time, three Business Days before the date of
the proposed Borrowing or (b) in the case of a CBFR Borrowing, not later than
noon, Chicago time, on the date of the proposed Borrowing; provided that any
such notice of a CBFR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
9:00 a.m., Chicago time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Lender of a written Borrowing
Request in a form approved by the Lender and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
 
 
(i)
the aggregate amount of the requested Borrowing;

 
 
(ii)
the date of such Borrowing, which shall be a Business Day;

 
 
(iii)
whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and

 
 
(iv)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
SECTION 2.04           [Intentionally Omitted].
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 2.05           Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit for its own account, in a form reasonably acceptable to the
Lender at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Lender) to the Lender (prior
to 9:00 am, Chicago time, at least three Business Days prior to the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Lender, the
Borrower also shall submit a letter of credit application on the Lender’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the U.S. Dollar equivalent of $7,500,000, and (ii) the total Revolving Exposure
shall not exceed lesser of the total Revolving Commitment and the Borrowing
Base.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) (subject to
customary renewal or “evergreen” features so long as such Letter of Credit may
be terminated (including by way of electing not to renew) at the option of the
Lender prior to the date set forth in the following clause (ii)) and (ii) the
date that is one year after the Maturity Date, provided, however, that with
respect to each Letter of Credit which has an expiration date after the Maturity
Date, the Borrower shall be required to deposit in the LC Collateral Account not
less than 60 days prior to the Maturity Date an amount equal to 105% (or 110% if
a non-U.S. Dollar Letter of Credit and the Borrower deposits in the LC
Collateral Account a currency other than the currency in which the applicable
Letter of Credit is denominated) of the face amount of each such Letter of
Credit in the relevant currency.
 
(d)           Reimbursement.  If the Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Lender an amount equal to such LC Disbursement (i) not later
than 11:00 a.m., Chicago time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to
9:00 a.m., Chicago time, on such date, or, (ii) if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Chicago time, on (a) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., Chicago time, on the
day of receipt, or (b) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is greater than or
equal to $ 1,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a CBFR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting CBFR Revolving Borrowing.
 
 
24

--------------------------------------------------------------------------------

 
 
(e)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Lender nor any of its Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Lender (as finally determined by a court
of competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(f)           Disbursement Procedures.  The Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Lender shall promptly notify the Borrower
by telephone (confirmed by facsimile) of such demand for payment and whether the
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lender with respect to any such LC Disbursement.
 
(g)           Interim Interest.  If the Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Lender.
 
 
25

--------------------------------------------------------------------------------

 
 
(h)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Lender demanding the deposit of cash collateral pursuant to this paragraph if
such notice is received not later than 11:00 a.m., Chicago time, on such
Business Day (or on the first Business Day following the Business Day the
Borrower receives such notice if such notice is received later than 11:00 a.m.,
Chicago time, on such Business Day), the Borrower shall deposit in an account
with the Lender, in the name and for the benefit of the Lender (the “LC
Collateral Account”), an amount in cash equal to 105% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  Such deposit shall be
held by the Lender as collateral for the payment and performance of the Secured
Obligations.  The Lender shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrower hereby grants the Lender a security interest in the LC Collateral
Account.  The deposits in the LC Collateral Account shall be maintained in cash
or cash equivalents.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account.  Moneys in the LC
Collateral Account shall be applied by the Lender for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Secured Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all such Event(s) of
Default have been cured or waived as confirmed in writing by the Lender.
 
(i)           Non-U.S. Dollar Letters of Credit.  Notwithstanding the foregoing
or anything to the contrary set forth herein, the Lender shall issue Letters of
Credit denominated in currencies other than U.S. Dollars, so long as such
currencies are freely tradeable, readily available, lawful and convertible into
U.S. Dollars.  The terms and conditions governing non-U.S. Dollar Letters of
Credit shall be as set forth in the Letter of Credit application therefor.  The
Lender, in its reasonable discretion, shall determine exchange rates as and when
necessary to ensure that the Borrower remains in compliance with the various
funding limits set forth in this Agreement, including, without limitation, on
each date on which an extension of credit is requested to be made hereunder.  In
the event the principal amount of the Obligations exceeds the Lender’s
Commitment hereunder as a result of currency fluctuations, the Borrower shall
promptly repay the Obligations or cash collateralize Letters of Credit in such
amount as is necessary to cause the Obligations to equal or be less than the
Lender’s Commitment.  Notwithstanding clause (h) above, the Borrower shall be
required to cash collateralize non-U.S. Dollar Letters of Credit in an amount,
in cash, equal to 105% (110% if the Borrower provides cash collateral in a
currency other than the currency in which the applicable Letter of Credit is
denominated) of the LC Exposure as of such date plus accrued and unpaid interest
thereon.  The Borrower shall repay draws under non-U.S. Dollar Letters of Credit
in the same currencies in which such Letters of Credit are denominated;
provided, that if such currency is unavailable, the Borrower shall repay draws
in U.S. Dollars (with the Lender determining, in its reasonable judgment, the
exchange rate between the applicable currency and U.S. Dollars). The Lender
shall not be required to issue any non-U.S. Dollar Letter of Credit in
contravention of applicable laws or if adverse tax or regulatory consequences
would result therefrom.
 
SECTION 2.06         Funding of Borrowings.  The Lender shall make each Loan to
be made by it hereunder on the proposed date thereof available to the Borrower
by promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that CBFR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be retained by the
Lender to reimburse itself for such LC Disbursement.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 2.07         Interest Elections.  (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Lender of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Lender of a written Interest Election Request in a form
approved by the Lender and signed by the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Lender so notifies
the Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to a CBFR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.08         Termination and Reduction of Commitment.  (a) Unless
previously terminated, all Commitments shall terminate on the Maturity Date.
 
(b)           The Borrower may at any time terminate the Commitment upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Lender of a cash deposit equal to
105% of the LC Exposure as of such date (or, with respect to non-U.S. Dollar
Letters of Credit, 110% of the LC Exposure)), (iii) the payment in full of the
accrued and unpaid fees, and (iv) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           The Borrower may from time to time reduce, the Revolving
Commitment; provided that (i) each reduction of the Revolving Commitment shall
be in an amount that is an integral multiple of $100,000 and not less than
$100,000 and (ii) the Borrower shall not reduce the Revolving Commitment if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the sum of the Revolving Exposures would exceed
the lesser of the total Revolving Commitment and the Borrowing Base.
 
(d)           The Borrower shall notify the Lender of any election to terminate
or reduce the Commitment under paragraph (b) or (c) of this Section at least
five Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitment shall be permanent.
 
SECTION 2.09         Repayment of Loans; Evidence of Debt.  (a) The Borrower
hereby unconditionally promises to pay to the Lender for its account the then
unpaid principal amount of each Revolving Loan on the Maturity Date.
 
(b)           The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.
 
(c)           The Lender shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto (if any), (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Lender hereunder and (iii) the amount of any sum received by the Lender
hereunder.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)           The Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to the
Lender a promissory note payable to the order of the Lender (or, if requested by
the Lender, to the Lender and its registered assigns) and in a form prepared and
approved by the Lender.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
SECTION 2.10       Prepayment of Loans.  (a) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section.
 
(b)           In the event and on such occasion that the Revolving Exposure
exceeds the lesser of (A) the Revolving Commitment and (B) the Borrowing Base,
the Borrower shall prepay the Revolving Loans and/or LC Exposure in an aggregate
amount equal to such excess.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall notify the Lender by telephone (confirmed by
facsimile) of any prepayment hereunder not later than (i) 10:00 a.m., Chicago
time, (A) in the case of prepayment of a Eurodollar Revolving Borrowing three
Business Days before the date of prepayment, or (B) in the case of prepayment of
a CBFR Revolving Borrowing the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitment as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
 
SECTION 2.11       Fees.  (a) The Borrower agrees to pay to the Lender a
commitment fee, which shall accrue at the Applicable Rate on the average daily
amount of the Available Revolving Commitment of the Lender during the period
from and including the Effective Date to but excluding the date on which the
Lender’s Revolving Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the first day of each calendar month and on the date on
which the Revolving Commitment terminates, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
 
(b)           The Borrower agrees to pay (i) to the Lender a letter of credit
fee with respect to Letters of Credit, at a per annum rate equal to 2.50% on the
average daily amount of the Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which the
Lender’s Revolving Commitment terminates and the date on which the Revolving
Lender ceases to have any LC Exposure, and (ii) the Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Letter of credit fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitment terminates and any such
fees accruing after the date on which the Revolving Commitment terminates shall
be payable on demand.  Any other fees payable to the Lender pursuant to this
paragraph shall be payable within 10 days after demand.  All letter of credit
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed.
 
(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.12       Interest.  (a) The Loans comprising each CBFR Borrowing shall
bear interest at the CB Floating Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Lender may, at its option, by notice to
the Borrower, declare that (i) all Loans shall bear interest at 2% per annum
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% per annum plus the rate applicable to
such fee or other obligation as provided hereunder.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Accrued interest on each Loan (for CBFR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitment;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the CB Floating Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days
elapsed.  The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Lender, and such determination shall be conclusive absent
manifest error.
 
SECTION 2.13       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)           the Lender determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b)           the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining the Loans included in such Borrowing
for such Interest Period;
 
then the Lender shall give notice thereof to the Borrower by telephone or
facsimile as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist
(which notice the Lender agrees to give the Borrower promptly after the
circumstances giving rise to such notice no longer exist), (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as a CBFR Borrowing.
 
SECTION 2.14         Increased Costs.  (a) If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
 
(ii)          impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
any Letter of Credit; or
 
(iii)         subjects the Lender to any Taxes (other than (A) Indemnified Taxes
and (B)Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
 
30

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to the Lender of issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.
 
(b)           If the Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, as a consequence of this Agreement or the Loans made by or the Letters
of Credit issued by the Lender to a level below that which the Lender or the
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration the Lender’s policies and the policies of the Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender or the Lender’s holding company for any such
reduction suffered.
 
(c)           A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 150 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 150-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.15         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(d) and is revoked in accordance therewith), then, in any such
event, the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event which shall be deemed to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 2.16         Taxes.  (a) Withholding of Taxes; Gross-Up.  Each payment
by any Loan Party under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law.  If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Lender
receives the amount it would have received had no such withholding been made.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
 
(d)           Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify the Lender for any Indemnified Taxes that are paid or
payable by the Lender in connection with any Loan Document (including amounts
paid or payable under this Section 2.16(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.16(d) shall be paid within
10 days after the Lender delivers to any Loan Party a certificate stating the
amount of any Indemnified Taxes so paid or payable by the Lender and describing
the basis for the indemnification claim.  Such certificate shall be conclusive
of the amount so paid or payable absent manifest error.
 
(e)           Treatment of Certain Refunds.  If the Lender determines, in its
sole discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including additional amounts paid pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority.  This Section shall not be construed to require
the Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other
Person.  This Section 2.16(e) shall not be construed to require the Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the indemnifying party or any other Person.
 
SECTION 2.17         Payments Generally; Allocation of Proceeds.  (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m.,
Chicago time, on the date when due, in immediately available funds, without set
off or counterclaim.  Any amounts received after such time on any date may, in
the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Lender at its offices at 10 South Dearborn Street,
22nd Floor, Chicago, Illinois.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Any proceeds of Collateral received by the Lender (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (ii) after an Event of Default has occurred and is continuing and
the Lender so elects shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Lender
from the Borrower, second, to pay interest then due and payable on the Loans,
third, to prepay principal on the Loans and unreimbursed LC Disbursements,
fourth, to pay an amount to the Lender equal to one hundred five percent
(105%) (or, with respect to non-U.S. Dollar Letters of Credit, 110%) of the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of all LC Exposure (with the undrawn amount thereof to be held
as cash collateral for such Obligations), fifth, to payment of any amounts owing
with respect to Banking Services Obligations and Swap Obligations, and sixth, to
the payment of any other Secured Obligation due to the Lender by the
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of Default is in
existence, the Lender shall not apply any payment which it receives to any
Eurodollar Loan of a Class, except (a) on the expiration date of the Interest
Period applicable thereto or (b) in the event, and only to the extent, that
there are no outstanding CBFR Loans of the same Class and, in any such event,
the Borrower shall pay the break funding payment required in accordance with
Section 2.15.  The Lender shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Secured Obligations.
 
(c)           At the election of the Lender, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents which are not
otherwise paid when due by the Borrower, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Lender.  The Borrower hereby irrevocably authorizes (i) the Lender to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents
which is not otherwise paid when due by the Borrower and agrees that all such
amounts charged shall constitute Loans (but such a Borrowing may only constitute
a Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 8.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 or 2.04, as applicable and (ii) the Lender
to charge any deposit account of the Borrower maintained with the Lender for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents which is not otherwise paid when due
by the Borrower.
 
SECTION 2.18         Indemnity for Returned Payments.  If after receipt of any
payment which is applied to the payment of all or any part of the Obligations,
the Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Lender.  The
provisions of this Section 2.18 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Lender in reliance upon
such payment or application of proceeds.  The provisions of this Section 2.18
shall survive the termination of this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE III
Representations and Warranties
 
Each Loan Party executing this Agreement represents and warrants to the Lender
that:
 
SECTION 3.01          Organization; Powers.  Each Loan Party and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required and, with respect to any jurisdiction other than its
jurisdiction of organization, where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.02          Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents.
 
SECTION 3.04          Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended September 30, 2011, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended December 31, 2011, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
 
(b)           No event, change or condition has occurred since December 31, 2011
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
SECTION 3.05          Properties.  (a) Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by each Loan Party as of
the date of this Agreement.  Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and,
to the knowledge of the Loan Parties, no default by any party to any such lease
or sublease exists.  Each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted and which the failure to own or
license could reasonably be expected to have a Material Adverse Effect, and the
use thereof by each Loan Party and its Subsidiaries does not infringe upon the
rights of any other Person the infringement upon which could reasonably be
expected to have a Material Adverse Effect, and each Loan Party’s rights thereto
are not subject to any licensing agreement or similar arrangement.
 
SECTION 3.06          Litigation and Environmental Matters.  (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (i) no Loan Party nor any of
its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.
 
(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07          Compliance with Laws and Agreements.  Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 3.08          Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09          Taxes.  Each Loan Party and its Subsidiaries have (a)
filed all federal, state and other material tax returns and reports required to
be filed, except for state, local and foreign tax return which the failure to
file could not reasonably be expected to have a Material Adverse Effect and (b)
paid all federal, state and other material Taxes, except (i) those the
nonpayment of which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and (ii) those that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such Taxes except with respect to Taxes that are being contested
in good faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 3.10          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.11          Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  For purposes of the foregoing sentence, the contents
of the Borrower’s Recent SEC Filings shall be deemed to have been disclosed by
the Borrower to the Lender.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Lender in connection with the negotiation of this Agreement or any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.
 
SECTION 3.12          Material Agreements.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party, a
default under which could reasonably be expected to have a Material Adverse
Effect or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.
 
SECTION 3.13          Solvency.  (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Loan Parties, collectively, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (ii) the present fair
saleable value of the property of the Loan Parties, collectively, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties, collectively, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, of the Loan Parties as such debts and
liabilities become absolute and matured, and (iv) the Loan Parties,
collectively, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.
 
(b)           No Loan Party intends to, or will permit any of its Subsidiaries
to, and believes that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 3.14          Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Borrower believes that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.
 
SECTION 3.15          Capitalization and Subsidiaries.  Schedule 3.15 sets forth
as of the Effective Date (a) a correct and complete list of the name and
relationship to the Borrower of each Subsidiary of the Borrower, (b) a true and
complete listing of each class of each of the Borrower’s Subsidiary’s authorized
Equity Interests, of which all of such issued shares are owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of the Borrower  and each of its Subsidiaries.  All of the issued and
outstanding Equity Interests of any Subsidiary owned by any Loan Party has been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.
 
SECTION 3.16          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Lender, and, upon the filing of appropriate UCC-1
financing statements, such Liens constitute perfected and continuing Liens on
the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Lender pursuant to any applicable law and (b) Liens perfected only
by possession (including possession of any certificate of title) or control to
the extent the Lender has not obtained or does not maintain possession or
control of such Collateral.
 
SECTION 3.17          Employment Matters.  As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrower, threatened.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, a violation of
which could reasonably be expected to have a Material Adverse Effect.  All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary.
 
SECTION 3.18          Common Enterprise.  The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lender to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.
 
SECTION 3.19          Enterprise Loan Transaction.  As of the Effective Date,
attached as Exhibit E are the complete and effective transaction documents
evidencing the financing transaction between the Borrower, the Borrower’s
Subsidiaries and Enterprise Bank & Trust.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Conditions
 
SECTION 4.01          Effective Date.  The obligations of the Lender to make
Loans and to issue Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 8.02):
 
(a)           Credit Agreement and Loan Documents.  The Lender (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include facsimile or other electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Lender shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including a written
opinion of the Loan Parties’ counsel, addressed to the Lender in substantially
the form of Exhibit A.
 
(b)           Financial Statements and Projections.  The Lender shall have
received (i) audited consolidated financial statements of the Borrower for the
2009, 2010 and 2011 fiscal years, (ii) unaudited interim consolidated financial
statements of the Borrower for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lender,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its Subsidiaries, as reflected in the audited, consolidated
financial statements for fiscal year 2011 described in clause (i) of this
paragraph and (iii) satisfactory projections through 2015.
 
(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Lender shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by laws or operating, management or partnership agreement,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
 
(d)           No Default Certificate.  The Lender shall have received a
certificate, signed by the chief financial officer of the Borrower, on the
initial Borrowing date (i) stating that, to the best of his knowledge, no
Default has occurred and is continuing and (ii) stating that, to the best of his
knowledge, the representations and warranties contained in Article III are true
and correct in all material respects as of such date.
 
(e)           Fees.  The Lender shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective
Date.  All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Lender on or before the Effective Date.
 
(f)           Lien Searches.  The Lender shall have received the results of a
recent Lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Lender.
 
 
38

--------------------------------------------------------------------------------

 
 
(g)           Pay-Off Letter.  The Lender shall have received satisfactory
pay-off letters for all existing Indebtedness, if any, to be repaid from the
proceeds the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.
 
(h)           Funding Account.  The Lender shall have received a notice setting
forth the deposit account of the Borrower (the “Funding Account”) to which the
Lender is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.
 
(i)           Borrowing Base Certificate.  The Lender shall have received a
Borrowing Base Certificate which evaluates the Borrowing Base as of March 31,
2012.
 
(j)           Pledged Stock; Stock Powers; Pledged Notes.  The Lender shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Lender
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
 
(k)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
 
(l)           Insurance.  The Lender shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the Lender and
otherwise in compliance with the terms of Section 5.09 and Section 4.12 of the
Security Agreement.
 
(m)           Letter of Credit Application.  The Lender shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.
 
(n)           Corporate Structure.  The corporate structure, capital structure
and other material debt instruments, material accounts and governing documents
of the Borrower and its Affiliates shall be acceptable to the Lender in its sole
discretion.
 
(o)           Other Documents.  The Lender shall have received such other
documents as the Lender or its counsel may have reasonably requested.
 
The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on April 27,
2012 (and, in the event such conditions are not so satisfied or waived, the
Commitment shall terminate at such time).
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 4.02         Each Credit Event.  The obligation of the Lender to make a
Loan on the occasion of any Borrowing, and to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c)           After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability is not less than
zero.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
 
ARTICLE V
Affirmative Covenants
 
Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees payable hereunder have been paid in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties party to this
Agreement, with the Lender that:
 
SECTION 5.01          Financial Statements; Borrowing Base and Other
Information.  The Borrower will furnish to the Lender:
 
(a)           within 95 days after the end of each fiscal year of the Borrower,
(i) its audited consolidated balance sheet and related consolidated statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants and (ii) its unaudited consolidating balance sheets
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified by one of the Financial
Officers of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes;
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           within 50 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C  (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether, to his knowledge, a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (iii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.13 and (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
 
(d)           [Intentionally omitted];
 
(e)           as soon as available, but in any event within 60 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for such fiscal year (the
“Projections”) in form reasonably satisfactory to the Lender;
 
(f)           as soon as available but in any event within 20 days of the end of
each calendar month, as of the last day of the month then ended, a Borrowing
Base Certificate and supporting information in connection therewith, together
with any additional reports with respect to the Borrowing Base as the Lender may
reasonably request;
 
(g)           at such times as may be requested by the Lender (but in no event
more than four times in any calendar year for each of the following unless an
Event of Default has occurred and is continuing):
 
(i)           a detailed aging of the Borrower's Accounts including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Lender, together with a
summary specifying the name, address, and balance due for each Account Debtor;
 
(ii)           a schedule detailing the Borrower's Inventory, in form reasonably
satisfactory to the Lender, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market, and
(2) including a report of any variances or other results of Inventory counts
performed by the Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrower and complaints and claims made against the Borrower);
 
 
41

--------------------------------------------------------------------------------

 
 
(iii)           a worksheet of calculations prepared by the Borrower to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;
 
(iv)           a reconciliation of the Borrower's Accounts and Inventory between
(A) the amounts shown in the Borrower's general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above, and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (f)
above as of such date; and
 
(v)           a reconciliation of the loan balance per the Borrower’s general
ledger to the loan balance under this Agreement;
 
(h)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
 
(i)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Lender may reasonably request.
 
SECTION 5.02         Notices of Material Events.  The Borrower will furnish to
the Lender written notice of the following within five (5) Business Days after
any Financial Officer has actual knowledge thereof:
 
(a)           the occurrence of any Default;
 
(b)           the formation, acquisition or disposition of a Subsidiary.  In the
case of the formation or acquisition of a Subsidiary, the Borrower shall furnish
the name, type of entity, authorized Equity Interests and relation to the
Borrower of each such Subsidiary;
 
(c)           receipt of any notice of any governmental investigation or any
litigation commenced or threatened against any Loan Party that (i) seeks damages
in excess of $2,000,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws;
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $2,000,000, or (vii) involves any product recall;
 
(d)           any Lien (other than Permitted Encumbrances, Liens permitted under
Sections 6.02(c), (h), (i) and (j), and Liens granted under Sections 6.02(d),
(e), (g)  by an Excluded Subsidiary) or claim made or asserted against any of
the Collateral;
 
(e)           any loss, damage, or destruction to the Collateral in the amount
of $2,000,000 or more, whether or not covered by insurance;
 
(f)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,000,000; and
 
 
42

--------------------------------------------------------------------------------

 
 
(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03         Existence; Conduct of Business.  Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; except, in
each case (other than maintaining legal existence), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and businesses incidental or related
thereto.
 
SECTION 5.04         Payment of Obligations.  Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) none of the Collateral becomes
subject to forfeiture or loss as a result of the contest; provided, however,
each Loan Party will, and will cause each Subsidiary to, remit withholding taxes
and other payroll taxes to appropriate Governmental Authorities as and when
claimed to be due, notwithstanding the foregoing exceptions.
 
SECTION 5.05         Maintenance of Properties.  Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualties, condemnations and other involuntary dispositions excepted.
 
SECTION 5.06         Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account sufficient to permit the preparation of financial statements in
accordance with GAAP and (ii) permit any representatives designated by the
Lender (including employees of the Lender, or any consultants, accountants,
lawyers and appraisers retained by the Lender, upon reasonable prior notice, to
visit and inspect its properties, to conduct at the Loan Party’s premises, field
examinations of the Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that the Borrower shall not be required to reimburse the
Lender for more than $10,000 per year with respect to all costs and expenses in
respect of all such visits and inspections; provided, further, that such $10,000
limitation shall not apply during the continuance of an Event of Default.  The
Loan Parties acknowledge that the Lender, after exercising its rights of
inspection, may prepare certain reports pertaining to the Loan Parties’ assets
for internal use by the Lender.
 
SECTION 5.07         Compliance with Laws.  Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 5.08         Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used only for working capital and general corporate purposes, and
to repay Indebtedness outstanding on the Effective Date.  No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
 
SECTION 5.09         Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
(i) loss or damage by fire and loss in transit; (ii) theft, burglary, pilferage,
larceny, embezzlement, and other criminal activities; (iii) business
interruption; (iv) general liability and (v) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents.  The Borrower will
furnish to the Lender, information in reasonable detail as to the insurance so
maintained.
 
SECTION 5.10         Casualty and Condemnation.  The Borrower will (a) furnish
to the Lender prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.
 
SECTION 5.11         Appraisals.  At any time that the Lender reasonably
requests (but not more often that twice during any twelve (12) consecutive month
period unless an Event of Default has occurred and is continuing), the Borrower
will, and will cause each Subsidiary (other than any Excluded Subsidiary) to,
provide the Lender with appraisals or updates thereof of their Inventory from an
appraiser selected and engaged by the Lender, and prepared on a basis reasonably
satisfactory to the Lender, such appraisals and updates to include, without
limitation, information required by applicable law and regulations.
 
SECTION 5.12         Depository Banks.  The Borrower and each Subsidiary (other
than any Excluded Subsidiary) will, from and after August 31, 2012, maintain the
Lender as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business (other than one or more deposit
accounts at Enterprise Bank & Trust containing no more than $500,000 in the
aggregate).
 
SECTION 5.13         Additional Collateral; Further Assurances.  (a) Subject to
applicable law, the Borrower and each Domestic Subsidiary shall, unless the
Lender otherwise consents, cause each of its Domestic Subsidiaries formed or
acquired after the date of this Agreement in accordance with the terms of this
Agreement to execute a Joinder Agreement.  Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the Lender,
in any property of such Loan Party which constitutes Collateral.
 
(b)           The Borrower and each Domestic Subsidiary will cause 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary directly
owned by such Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Lender pursuant to the terms and conditions of
the Loan Documents or other security documents as the Lender shall reasonably
request.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           Without limiting the foregoing, the Borrower and each Domestic
Subsidiary will, and will cause each Domestic Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Lender such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the Lender
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.
 
(d)           If any material assets (excluding Excluded Property) are acquired
by the Borrower or any Domestic Subsidiary after the Effective Date (other than
assets constituting Collateral under the Security Agreement or any other
Collateral Document that become subject to the Lien in favor of the Lender upon
acquisition thereof), the Borrower will (i) notify the Lender, and, if requested
by the Lender, cause such assets to be subjected to a Lien securing the Secured
Obligations of or guaranteed by the applicable Loan Party and (ii) take, and
cause each Domestic Subsidiary to take, such actions as shall be necessary or
reasonably requested by the Lender to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.
 
ARTICLE VI
Negative Covenants
 
Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees, expenses and other amounts payable under any Loan
Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties executing this Agreement, with the Lender that:
 
SECTION 6.01         Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
(a)           the Secured Obligations (including any Guarantees thereof);
 
(b)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;
 
(c)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other  Subsidiary, provided that
(i) Indebtedness of any Excluded Subsidiary to the Borrower or any Domestic
Subsidiary shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower or any Domestic Subsidiary to any Excluded Subsidiary  shall be
subordinated to the Secured Obligations of the Borrower or the applicable
Domestic Subsidiary, as the case may be, on terms reasonably satisfactory to the
Lender;
 
(d)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by the Borrower or any Domestic Subsidiary of
Indebtedness of any Excluded Subsidiary shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the Borrower or the applicable Domestic Subsidiary on the
same terms (if any) as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations;
 
 
45

--------------------------------------------------------------------------------

 
 
(e)           in addition to any of the following types of Indebtedness
constituting part Permitted Real Estate Debt and/or Permitted Foreign Debt
permitted by clauses (j) and (k) below, Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets (or the Person owning such
assets) or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the U.S. Dollar
equivalent of $10,000,000 at any time outstanding;
 
(f)           Indebtedness which represents an extension, refinancing, or
renewal (such Indebtedness being referred to herein as the “Refinancing
Indebtedness”) of any of the Indebtedness described in clauses (b), (e) and (i)
hereof (such Indebtedness being so extended, refinanced or renewed being
referred to herein as the “Refinanced Indebtedness”); provided that, (i) such
Refinancing Indebtedness does not increase the principal amount of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not originally obligated with respect to repayment of such
Refinanced Indebtedness is required to become obligated with respect to such
Refinancing Indebtedness, (iv) in the case of Refinancing Indebtedness owed by
the Borrower or a Domestic Subsidiary, such Refinancing Indebtedness does not
result in a shortening of the average weighted maturity of such Refinanced
Indebtedness, (v) in the case of Refinancing Indebtedness owed by the Borrower
or a Domestic Subsidiary, the terms of such Refinancing Indebtedness, taken as a
whole, are not less favorable to the obligor thereunder than the original terms
of such Refinanced Indebtedness and, taken as a whole, are not more restrictive
than the terms and conditions hereof, and (iv) if such Refinanced Indebtedness
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of such Refinancing Indebtedness must include subordination terms
and conditions that are at least as favorable to the Lender as those that were
applicable to such Refinanced Indebtedness; and provided further that a change
in interest rate in itself is not in contravention of subclause (v) of this
clause (f);
 
(g)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(h)           Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
 
(i)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof or attached to any assets that are acquired by the Company or any
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary or such assets are acquired  and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary or such acquisition and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed the U.S. Dollar
equivalent of $5,000,000 at any time outstanding;
 
(j)           Permitted Real Estate Debt; provided, that the aggregate principal
amount thereof shall at no time exceed $10,000,000; provided, that any interest
rate swap entered into in respect thereof shall also be permitted under this
clause (j);
 
(k)           Permitted Foreign Debt; and
 
 
46

--------------------------------------------------------------------------------

 
 
(l)           Swap Obligations (contingent or otherwise) of a Loan Party
existing or arising under any Swap Agreement not prohibited by Section 6.07; and
 
(m)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $2,000,000 at any time outstanding.
 
SECTION 6.02         Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Permitted Encumbrances;
 
(c)           any Lien on any property or asset of the Borrower or any
Subsidiary (including the proceeds thereof) existing on the date hereof and set
forth in Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
 
(d)           Liens on fixed or capital assets (including the proceeds thereof)
acquired, constructed or improved by the Borrower or any Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
and (iii) such security interests shall not apply to any other property or
assets of the Borrower or such Subsidiary;
 
(e)           any Lien existing on any property or asset (other than accounts
and inventory of the Borrower or a Domestic Subsidiary) prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
(other than accounts and inventory of the Borrower or a Domestic Subsidiary) of
any Person that becomes a Loan Party after the date hereof prior to the time
such Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(f)           Liens of a collecting bank arising in the ordinary course of
business under Section 4 208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(g)           Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
 
(h)           Liens granted by an Excluded Subsidiary in favor of the Borrower
or a Domestic Subsidiary in respect of Indebtedness owed by such Excluded
Subsidiary;
 
(i)           Liens upon real property and fixtures (including the proceeds
thereof) and assignments of leases and rents securing Permitted Real Estate
Debt; and
 
 
47

--------------------------------------------------------------------------------

 
 
(j)           Liens securing Permitted Foreign Debt; provided, that only the
assets and Equity Interests of Excluded Subsidiaries may be subject to such
Liens.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to the Borrower’s or any Domestic
Subsidiary’s (1) Accounts, other than those permitted under clause (a) of the
definition of Permitted Encumbrance and clause (a) above and (2) Inventory,
other than those permitted under clauses (a) and (b) of the definition of
Permitted Encumbrance and clause (a) above.
 
Notwithstanding the foregoing or anything to the contrary set forth herein,
neither the Borrower nor any Subsidiary thereof shall grant a Lien upon any
Equity Interest of any Excluded Subsidiary thereof or shall otherwise permit or
authorize any such Equity Interest to become subject to any Lien or other
encumbrance, other than those permitted under clauses (a) and (e) of the
definition of Permitted Encumbrance.
 
SECTION 6.03         Fundamental Changes.  (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Loan Party (other than the
Borrower) may merge into any other Loan Party in a transaction in which the
surviving entity is a Loan Party and (iii) any  Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lender and, in the case of the liquidation or dissolution
of a Domestic Subsidiary, the assets of such Domestic Subsidiary are transferred
to the Borrower or a Domestic Subsidiary at the time of liquidation or
dissolution; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
 
(b)           No Loan Party will, nor will it permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related thereto.
 
SECTION 6.04         Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Excluded
Subsidiary) any evidences of indebtedness or Equity Interest of, make or permit
to exist any loans or advances to, Guarantee any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:
 
(a)           Permitted Investments, subject (in the case of Permitted
Investments owned by the Borrower or a Domestic Subsidiary) to control
agreements in favor of the Lender or otherwise subject to a perfected security
interest in favor of the Lender;
 
(b)           investments in existence on the date hereof and described in
Schedule 6.04 (which shall include existing investments in Excluded
Subsidiaries);
 
 
48

--------------------------------------------------------------------------------

 
 
(c)           investments by the Borrower and its Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests issued by a Domestic Subsidiary shall be pledged pursuant to the
Security Agreement and (B) the aggregate amount of investments by the Borrower
and its Domestic Subsidiaries in Equity Interests of or in Excluded Subsidiaries
(together with outstanding intercompany loans permitted under clause (B) to the
proviso to Section 6.04(d) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not, exclusive of any investments as of the
Effective Date in Equity Interests of any Excluded Subsidiary, exceed
$50,000,000 at any time outstanding (in each case taken at the original cost
thereof, without allowance for any subsequent write-offs thereof, appreciation
or depreciation thereon or earning or losses thereon, but less any amount repaid
or recovered on account of capital or principal);
 
(d)           loans or advances made by the Borrower to any Subsidiary or made
by any Subsidiary to the Borrower or any other Subsidiary, provided that (A) any
such loans and advances made by the Borrower or a Domestic Subsidiary to an
Excluded Subsidiary shall, to the extent evidenced by a promissory note,
be  pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by the Borrower or a Domestic Subsidiary to Excluded
Subsidiaries (together with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not, exclusive of any loans or advances to any
Excluded Subsidiary as of the Effective Date, exceed $50,000,000 at any time
outstanding (in each case taken at the original cost thereof, without allowance
for any subsequent write-offs thereof, appreciation or depreciation thereon or
earnings or losses thereon, but less any amount repaid or recovered on account
of capital or principal);
 
(e)           Guarantees not prohibited by Section 6.01, provided that the
aggregate principal amount of Indebtedness (other than Permitted Foreign Debt)
of Excluded Subsidiaries that is Guaranteed by the Borrower or any Domestic
Subsidiary (together with outstanding investments permitted under clause (B) to
the proviso to Section 6.04(c) and outstanding intercompany loans permitted
under clause (B) to the proviso to Section 6.04(d)) shall not, exclusive of any
Guarantees in existence as of the as of the Effective Date, exceed $50,000,000
at any time outstanding (in each case taken at the original cost thereof,
without allowance for any subsequent write-offs thereof, appreciation or
depreciation thereon or earnings or losses thereon, but less any amount repaid
or recovered on account of capital or principal);
 
(f)           loans or advances made by a Loan Party to its employees in the
ordinary course of business consistent with past practices for business
expenses, travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $100,000 in the aggregate at any one time
outstanding;
 
(g)           investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and, subject to Sections 4.2(a) and 4.4 of
the Security Agreement, notes payable, or stock or other securities issued by
account debtors to a Loan Party pursuant to negotiated agreements with respect
to settlement of such account debtor’s accounts receivable in the ordinary
course of business, consistent with past practices;
 
(h)           investments in the form of Swap Agreements permitted by
Section 6.07;
 
(i)           investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with the Borrower or any
of the Subsidiaries (including in connection with a Permitted Acquisition) so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such merger;
 
(j)           investments received in connection with the dispositions of assets
permitted by Section 6.05;
 
(k)           investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;
 
 
49

--------------------------------------------------------------------------------

 
 
(l)           Permitted Acquisitions; and
 
(m)           other investments, loans and/or advances made after the Effective
Date not otherwise permitted by this Section 6.04 in an aggregate amount not to
exceed $2,000,000 at any one time outstanding (taken at the original cost
thereof, without allowance for any subsequent write-offs thereof, appreciation
or depreciation thereon or earnings or losses thereon, but less any amount
repaid or recovered on account of capital or principal).
 
SECTION 6.05         Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
 
(b)           sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving an
Excluded Subsidiary shall be made in compliance with Section 6.09;
 
(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
 
(d)           sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (i), (j) and (k) of Section 6.04;
 
(e)           sale and leaseback transactions permitted by Section 6.06;
 
(f)           dispositions resulting from any casualty or other damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
 
(g)           the licensing of intellectual property rights to third parties on
customary terms as determined by the licensor’s board of directors in good
faith; and
 
(h)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$5,000,000 during any fiscal year of the Borrower;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) (f) and (g) above) shall be
made for fair value and for at least 75% cash consideration.
 
Notwithstanding the foregoing or anything to the contrary set forth herein,
neither the Borrower nor any Subsidiary shall sell, transfer or assign any
Equity Interest in any Excluded Subsidiary without the Lender’s prior written
consent.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 6.06         Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or, in the case of real property
only,  other property that it intends to use for substantially the same purpose
or purposes as the property sold or transferred, except for any such sale of any
fixed or capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 90 days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.
 
SECTION 6.07         Swap Agreements.  No Loan Party will, nor will it permit
any  Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
SECTION 6.08          Restricted Payments; Subordinated Indebtedness.  No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i)  the Borrower may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (iii) the Borrower may make non-cash
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) the Borrower may make cash Restricted Payments not to
exceed $2,000,000 in the aggregate pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries.  No Loan Party shall make any payment in respect of
Subordinated Indebtedness in contravention of the subordination terms therefor
that have been approved by the Lender.
 
SECTION 6.09          Transactions with Affiliates.  No Loan Party will, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any material
property or assets to, or purchase, lease or otherwise acquire any material
property or assets from, or otherwise engage in any other material transactions
with, any of its Affiliates, except (a) transactions that are at prices and on
terms and conditions not less favorable to such Loan Party or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Domestic Subsidiary not
involving any other Affiliate and transactions between or among Excluded
Subsidiaries, (c) any investment permitted by Sections 6.04(c), 6.04(d) or
6.04(g), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 6.10          Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement (x) if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (y) if such restrictions or conditions
apply to the property or assets of an Excluded Subsidiary; provided, that no
documents evidencing Permitted Foreign Debt shall prohibit or limit the ability
of the Borrower or any Domestic Subsidiary to grant Liens to the Lender under or
in connection herewith, (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (vi) clause (b) shall not prevent an agreement, document or instrument
evidencing Permitted Foreign Debt from restricting the ability of an Excluded
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests if such Excluded Subsidiary fails to make a scheduled principal
payment when due or a payment of interest that is accrued and due and (vii)
clause (b) shall not prevent an agreement, document or instrument evidencing
Permitted Foreign Debt from restricting the ability of an Excluded Subsidiary
from Guaranteeing the Indebtedness of the Borrower or any other Domestic
Subsidiary.
 
SECTION 6.11          Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, or (b) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, to the extent any such amendment,
modification or waiver would be adverse to the Lender.
 
SECTION 6.12           Enterprise Loan Transaction.   The Borrower will not, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights
related to the collateral provisions under the Enterprise Loan Documents as
listed under Exhibit E (including, without limitation, the type of assets which
may secure the Indebtedness evidenced by the Enterprise Loan Documents) without
the Lender’s prior written consent.
 
SECTION 6.13            Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio, determined for any period of four consecutive
fiscal quarters ending on the last day of each fiscal quarter, to be less than
1.25 to 1.00.
 
(b)           Leverage Ratio.  The Borrower will not permit the Leverage Ratio,
determined for any period of four consecutive fiscal quarters ending on the last
day of each fiscal quarter, to be greater than 3.00 to 1.00.
 
ARTICLE VII
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;
 
(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 10 days after the earlier of
knowledge of a Financial Officer of such breach or notice thereof from the
Lender if such breach relates to terms or provisions of Section 5.01, 5.02
(other than Section 5.02(a)), 5.06, 5.09, 5.10 or 5.12 of this Agreement or
(ii) 30 days after the earlier of knowledge of a Financial Officer of such
breach or notice thereof from the Lender if such breach relates to terms or
provisions of any other Section of this Agreement;
 
(f)           any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after giving effect to any grace or cure period;
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
(i)           any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
 
 
53

--------------------------------------------------------------------------------

 
 
(j)           any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $2,000,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment; or (ii) any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $2,000,000 in any year or
(ii) $5,000,000 for all periods;
 
(m)           a Change in Control shall occur;
 
(n)           the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;
 
(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
 
(p)           except as permitted by the terms of any Collateral Document,
(i) any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby other than as a
result of an act or omission of the Lender, or (ii) any Lien securing any
Secured Obligation shall cease to be a perfected, first priority Lien (subject
to Liens permitted by Section 6.02 (d) and (e)) other than as a result of an act
or omission of the Lender;
 
(q)           any Collateral Document shall fail to remain in full force or
effect or any action shall be taken by any Loan Party to discontinue or to
assert the invalidity or unenforceability of any Collateral Document; or
 
(r)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
 
 
54

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitment, whereupon the Commitment shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitment shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and the continuance of an Event of Default, the
Lender may increase the rate of interest applicable to the Loans and other
Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Lender under the Loan Documents or at law or equity, including
all remedies provided under the UCC.
 
ARTICLE VIII
Miscellaneous
 
SECTION 8.01         Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
 
(i)
if to any Loan Party, to the Borrower at:

 
Zoltek Companies, Inc.
     
3101 McKelvey Rd.
     
St. Louis, MO 63044
     
Attention: Andrew W. Whipple     
     
Facsimile No: (314) 291-8536           
     

 
 
(ii)
if to the Lender, to JPMorgan Chase Bank, N.A. at:

 
7700 Forsyth Blvd.
     
Suite 1200
     
St. Louis, MO 63105
     
Attention: Donna Kirtian                 
     
Facsimile No: 314-889-4100              
     

 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
 
 
55

--------------------------------------------------------------------------------

 
 
(b)           Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Lender;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Lender.  The Lender or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 8.02         Waivers; Amendments.  (a) No failure or delay by the Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that it would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.
 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender, or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.
 
SECTION 8.03         Expenses; Indemnity; Damage Waiver.  (i) The Borrower shall
pay (i) all reasonable out of pocket expenses incurred by the Lender and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Lender (whether outside counsel or the allocated costs of its internal
legal department), in connection with the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Lender,  including the reasonable fees, charges and disbursements of any
counsel for the Lender (whether outside counsel or the allocated costs of its
internal legal department), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Expenses being reimbursed by the Borrower under
this Section include, without limiting the generality of the foregoing,
reasonable costs and expenses incurred in connection with:
 
 
56

--------------------------------------------------------------------------------

 
 
(i)           appraisals and insurance reviews;


(ii)          field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Lender or the internally allocated
fees for each Person employed by the Lender with respect to each field
examination.
 
All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.17(c).
 
(b)           The Borrower shall indemnify the Lender, and each Related Party of
the Lender(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related reasonable expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This Section 8.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
 
(c)           The relationship between any Loan Party on the one hand and the
Lender on the other hand shall be solely that of debtor and creditor.  The
Lender (i) shall not have any fiduciary responsibilities to any Loan Party or
(ii) does not undertake any responsibility to any Loan Party to review or inform
such Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations.  To the extent permitted by applicable law, no Loan
Party shall assert, and each hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
(d)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 8.04         Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           The Lender may assign to one or more assignees all, but not less
than all, of its rights and obligations under this Agreement (including its
Commitment and the Loans at the time owing to it); provided that, except in the
case of an assignment to an Affiliate of the Lender or an Approved Fund, the
Borrower must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld); and provided further that any consent of
the Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing.  Subject to notification of an
assignment, the assignee shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of the Lender under this
Agreement, and the Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.03 (subject to
the requirements and limitations set forth therein), provided that any such
assignee shall not be entitled to receive any greater payment under Section
2.14, Section 2.15 or Section 2.16 than the Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the assignee acquires its
interest.  Any assignment or transfer by the Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by the Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.
 
For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.
 
(c)           The Lender may, upon notice to but without the consent of the
Borrower, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of the Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement.  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were the Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive.  If the Lender sells a participation, the Lender shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Commitments, Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that the Lender shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitment, Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
 
58

--------------------------------------------------------------------------------

 
 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.
 
(d)           The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.
 
SECTION 8.05         Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitment has not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Commitment
or the termination of this Agreement or any provision hereof.
 
SECTION 8.06         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 8.07         Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 8.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding payroll and trust accounts) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower or such Loan Guarantor against
any of and all the Secured Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 8.09         Governing Law; Jurisdiction; Consent to Service of
Process.  (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of Illinois
(including, without limitation, 735 ILCS Section 105/5-1 et seq), but giving
effect to federal laws applicable to national banks.
 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any
U.S. Federal or Illinois State court sitting in Chicago, Illinois in any action
or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Illinois State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 8.10         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 8.11         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 8.12         Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by any Requirement of Law or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Lender on a non-confidential basis from
a source other than the Borrower or any of its Affiliates.  For the purposes of
this Section, “Information” means all information received from the Borrower or
any of its Affiliates relating to the Borrower or any of its Affiliates or its
or their business, other than any such information that is available to the
Lender on a non-confidential basis prior to disclosure by the Borrower or any of
its Affiliates.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 8.13         Nonreliance; Violation of Law.  The Lender hereby
represents that it is not relying on or looking to any margin stock for the
repayment of the Borrowings provided for herein.  Anything contained in this
Agreement to the contrary notwithstanding, the Lender shall not be obligated to
extend credit to the Borrower in violation of any Requirement of Law.
 
SECTION 8.14         USA PATRIOT Act.  The Lender is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 8.15         Disclosure.  Each Loan Party hereby acknowledges and agrees
that the Lender and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates.
 
SECTION 8.16         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to the Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Loan Guaranty
 
SECTION 9.01         Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lender, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all
reasonable costs and expenses including, without limitation, all court costs and
reasonable attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the Lender in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”).  Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
SECTION 9.02         Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Lender to sue the Borrower, any other Loan Guarantor, any other guarantor,
or any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its rights against any
collateral securing all or any part of the Guaranteed Obligations.
 
SECTION 9.03          No Discharge or Diminishment of Loan Guaranty.  (a) Except
as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other guarantor of or other Person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or its
assets or any resulting release or discharge of any obligation of any Obligated
Party; or (iv) the existence of any claim, setoff or other rights which any Loan
Guarantor may have at any time against any Obligated Party, Lender, or any other
person, whether in connection herewith or in any unrelated transactions.
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Lender with respect to any collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 9.04          Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under the Illinois Sureties Act (740 ILCS 155)
and shall not raise such law as a defense to its obligations hereunder.  The
Lender may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
 
SECTION 9.05          Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, as a result of any payment under this Loan Guaranty
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Lender.
 
SECTION 9.06          Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the Lender
is in possession of this Loan Guaranty.  If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
 
SECTION 9.07           Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that the Lender shall not have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 9.08           Termination.  The Lender may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lender for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.
 
SECTION 9.09           Taxes.  Each payment of the Guaranteed Obligations will
be made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Lender receives the amount it would have received had
no such withholding been made.
 
SECTION 9.10           Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”.  This Section with respect to the Maximum Liability of each Loan
Guarantor is intended solely to preserve the rights of the Lender to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other Person shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law.  Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
 
SECTION 9.11           Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article IX, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This provision is for the benefit of the Lender and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 9.12           Liability Cumulative.  The liability of each Loan Party
as a Loan Guarantor under this Article IX is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Lender under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
 
The remainder of this page is intentionally blank.
 
 
65

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
ZOLTEK COMPANIES, INC.
                 
 
By:
        Name:         Title:    

 
 

 
ZOLTEK CORPORATION
                 
 
By:
        Name:         Title:    

 
 

 
ENGINEERING TECHNOLOGY CORPORATION
                 
 
By:
        Name:         Title:    

 
 

 
ZOLTEK PROPERTIES, INC.
                 
 
By:
        Name:         Title:    

 
 

 
ZOLTEK AUTOMOTIVE, LLC
           
By: Zoltek Companies, Inc., its Sole Member
                 
 
By:
        Name:         Title:    

 
Signature Page to
Zoltek Companies, Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
ZOLTEK COMPOSITE INTERMEDIATES LLC
           
By: Zoltek Companies, Inc., its Sole Member
                 
 
By:
        Name:         Title:    

 
Signature Page to
Zoltek Companies, Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.
                 
 
By:
        Name:         Title:    

 
Signature Page to
Zoltek Companies, Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OPINION OF COUNSEL FOR THE BORROWER
 
[Attached]
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
BORROWING BASE CERTIFICATE




[Attached].
 
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 


EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
To:           JPMorgan Chase Bank, N.A.
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 27, 2012 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among  Zoltek Companies, Inc. (the
“Borrower”), the other Loan Parties and JPMorgan Chase Bank, N.A., as
Lender.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _______________________ of the Borrower;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add:  and such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
 
3.           The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;
 
4.           I hereby certify that (a) no Loan Party has changed (i) its name,
(ii) its chief executive office, (iii) principal place of business, (iv) the
type of entity it is or (v) its state of incorporation or organization without
having given the Lender the notice required by Section 4.15 of the Security
Agreement and (b) there has been no formation, acquisition or disposition of a
Subsidiary without the Borrower having given the Lender the notice required by
Section 5.02 of the Credit Agreement;
 
5.            Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct in
all material respects.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this _______ day of
___________________.
 
 
 

 
ZOLTEK COMPANIES, INC.
                 
 
By:
        Name:         Title:    

 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Compliance as of                     ,          with
Provisions of                    and                       of
the Agreement
 
 
 
 
Exhibit C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 200_,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the “Lender”) under that
certain Credit Agreement, dated as of April 27, 2012 (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among Zoltek Companies, Inc. (the “Borrower”), the Loan Parties
party thereto, and the Lender.  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Lender, hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article IX of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 9.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Lender, as provided in Article IX of the
Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Lender in
accordance with the Credit Agreement.
 
3.           The address of the New Subsidiary for purposes of Section 8.01 of
the Credit Agreement is as follows:
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
4.           The New Subsidiary hereby waives acceptance by the Lender of the
guaranty by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.
 
 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.
 
 

 
[NEW SUBSIDIARY]
                 
 
By:
        Name:         Title:    

 
 
 
Acknowledged and accepted:
 
JPMORGAN CHASE BANK, N.A.
           
By:
        Name:         Title:      

 
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E


ENTERPRISE LOAN DOCUMENTS


[Attached].
 
 
 
Exhibit E-1
 